Citation Nr: 1643515	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  12-29 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for elevated liver enzymes and right hepatic hemangioma, claimed as liver/hemo, to include as secondary to service-connected major depressive disorder.

2.  Entitlement to service connection for urticaria, claimed as allergies, to include as secondary to service-connected allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to November 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that in an October 2014 rating decision, the Veteran was granted service connection for major depressive disorder, claimed as depression, and allergic rhinitis, claimed as a chronic sinus condition to include sinusitis.

On her October 2012 substantive appeal, VA Form-9, the Veteran marked that she desired to testify before a member of the Board at hearing.  Subsequently, in an April 2014 letter, the Veteran wrote that she wished to cancel her hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Concerning the issue of entitlement to service connection for elevated liver enzymes and right hepatic hemangioma, the Board notes that the Veteran's service treatment records were negative for complaints, treatment, or diagnosis of liver disease.  However, in her October 2012 VA Form 9 Formal Appeal, the Veteran noted that her liver disorder was the result of being addicted to alcohol during active service.  

In a June 2014 VA examination report for mental disorders, the examiner diagnosed the Veteran with alcohol use disorder, severe, in full sustained remission.  The examiner noted that the Veteran had a long history of alcohol and substance dependence dating back to the time she was in the military.  The examiner opined that it was more likely than not that the Veteran used alcohol and drugs to self-medicate her depressive and anxiety symptoms.  Subsequently, the Veteran was granted service-connection for major depressive disorder in an October 2014 rating decision.  

The Board notes that the Veteran has never had a VA examination to determine what, if any, liver disorder she has, and whether it is etiologically related to active service.  Additionally, because the examiner in the June 2014 examination report opined that the Veteran's alcohol dependence was a form of self-medication for her now service-connected major depressive disorder, an examination as to whether her depression caused or aggravated any diagnosed liver disorder is necessary.

Concerning the issue of entitlement to service connection for urticaria, the board notes that the Veteran was diagnosed with urticaria and rhinoconjunctivitis in a September 2009 VA treatment report.  As noted above, the Veteran was granted service connection for allergic rhinitis in an October 2014 rating decision.  However, the Veteran has never had a VA examination to determine if her urticaria was the same as her service-connected allergic rhinitis, and, if it is different, whether her urticaria was etiologically related to active service, or secondarily related to her service-connected allergic rhinitis.  A VA examination is necessary to determine the etiology of the Veteran's diagnosed urticaria and rhinoconjunctivitis.

As neither the July 2010 rating decision nor the September 2012 statement of the case dealt with secondary service connection, the Veteran should be provided with secondary service connection notice concerning her claims for service connection.

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with a secondary service connection notice letter concerning her claims for service connection for elevated liver enzymes, right hepatic hemangioma, and urticaria.

2. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for her liver disorder and urticaria.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and her representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and her representative an opportunity to respond.

3. Schedule the Veteran for a VA gastrointestinal examination to determine the existence and etiology of any liver disorder found.  The Veteran's entire claims file and a copy of this remand should be made available to, and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail, and any necessary tests should be accomplished.  

The examiner is requested to opine on:

a. Whether any diagnosed liver disorder is at least as likely as not (a 50 percent or greater probability) etiologically related to active service?

b. If not, whether any diagnosed liver disorder is at least as likely as not either caused or aggravated by the service-connected major depression disorder?  In this regard, the Board notes that the Veteran's argument is that depression has led to alcohol abuse, which has caused or aggravated the liver disease, and this theory should be considered in regard to the secondary service connection claim.  

The examiner is specifically asked to address the June 2014 VA examination report that noted that the Veteran's alcohol dependence was more likely than not an attempt at self-medication of her depression and anxiety symptoms.

4. Schedule the Veteran for a VA respiratory examination.  The Veteran's entire claims file and a copy of this remand should be made available to, and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail, and any necessary tests should be accomplished.

The examiner is requested to provide an opinion as to:

a. Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's urticaria and rhinoconjunctivitis are merely symptoms of her already service-connected allergic rhinitis?

b. If not, whether the Veteran's urticaria and rhinoconjunctivitis are at least as likely as not (a 50 percent or greater probability) etiologically related to active service?

c. If not, whether the diagnosed urticaria and rhinoconjunctivitis are at least as likely as not either caused or aggravated by the service-connected allergic rhinitis?

5. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thes claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


